DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 19 July 2022 in which claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
As indicated in the previous Office Action, acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/02/2016. It is noted, however, that applicant has not filed a certified copy of the CN201610073518.7 (filed on 02/02/2016) application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al. (PG Pub US 2017/0251461 A1) in view of Ahn et al. (PG Pub US 2014/0119302 A1).
Regarding claims 1, 6, 11, 16, Parkvall discloses a method performed by a terminal in a wireless communication system, a method performed by a base station in a wireless communication system, a terminal in a wireless communication system, and a base station in a wireless communication system.
 a transceiver; and a controller (fig. 9) configured to: 
control the transceiver to receive/transmit, from a base station/to a terminal, configuration information on a sounding reference signal (SRS), the configuration information including resource configuration for the SRS (“The radio node 1000 is configured to transmit control information to the wireless device 220 indicating a CC group. The transmitted control information applies to at least one CC. The at least one CC is at least one of those CCs, out of the at least two CCs, that are associated with the indicated CC group” [0098]), 
control the transceiver to receive/transmit, from the base station/to the terminal, a signaling including information for triggering an SRS transmission, the information indicating the resource configuration for the SRS (“the control information may comprise a trigger for Sounding Reference Signal, SRS, transmission. In such embodiments the trigger may indicate that SRS should be transmitted on the at least one CC to which the transmitted control information applies” [0100]), and 
control the transceiver to transmit/receive, to the base station/from the terminal, the SRS by an SRS resource, based on the resource configuration indicated by the information (“SRS should be transmitted on the at least one CC to which the transmitted control information applies” [0100]).
However, Parkvall does not explicitly disclose a time offset for the SRS by a higher layer signaling, a physical layer signaling, and the time offset is time between the information for triggering the SRS transmission and the SRS transmission.
Nevertheless, Ahn discloses “In the aperiodic SRS transmission, the SRS is transmitted upon detection of an SRS request of a BS. For the aperiodic SRS transmission, the SRS configuration is given in advance. The SRS configuration also includes an SRS periodicity T.sub.SRS and an SRS subframe offset T.sub.Offset” [0045], “The SRS request for triggering of the aperiodic SRS transmission may be included in a DL grant or a UL grant on a PDCCH” [0046], “The SRS configuration may be transmitted from the BS through the RRC message, the MAC message, etc” [0110].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a time offset for the SRS by a higher layer signaling and a physical layer signaling, the time offset is time between the information for triggering the SRS transmission and the SRS transmission because “the wireless device determines an SRS subframe for SRS transmission on the basis of the SRS configuration. In this case, in the SRS subframe of the 1.sup.st serving cell, not only SRS transmission but also PUSCH transmission may be triggered” [0111].
Regarding claims 2, 7, 12, 17, Parkvall, Ahn discloses everything claimed as applied above. In addition, Parkvall discloses the configuration information on the SRS is for an aperiodic transmission (“aperiodic SRS reporting, i.e. type 2 SRS reports” [0059]).
Regarding claims 3, 8, 13, 18, Parkvall, Ahn discloses everything claimed as applied above. In addition, Parkvall discloses a plurality of resource configurations are transmitted based on the configuration information on the SRS (“used for indicating an aperiodic CSI report for a component carrier group or multiple groups of component carriers, according to the proposed teaching herein. The component carrier group or groups that are associated with a certain bit field or bit combination could be configured through RRC signaling for one or multiple of the bit combinations. The same mechanism can also be extended to aperiodic SRS reporting, i.e. type 2 SRS reports, wherein a certain SRS trigger according to the proposed teaching herein indicates that SRS should be transmitted within a certain carrier group”, [0059], “applying the index offset to a value set by bits in an information field in the DCI message” [0093]).
Claims 4-5, 9-10, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall, Ahn further in view of Kim (PG Pub US 2015/0304994 A1).
Regarding claims 4, 9, 14, 19, Parkvall, Ahn discloses everything claimed as applied above. However, Parkvall, Ahn does not explicitly disclose the resource configuration includes information on a transmission comb.
Nevertheless, Kim discloses “a UE-specific SRS bandwidth of an aperiodic SRS, a transmission comb, a frequency domain position, a period, a sub-frame configuration, an antenna configuration, a base sequence index, a cyclic shift index, etc.” [0077].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the resource configuration includes information on a transmission comb because “A predetermined transmission/reception point transmits, to the UE 120a, as an RRC parameter, various types of parameters used for generating the corresponding aperiodic SRS to be transmitted by the UE” [0077].
Regarding claims 5, 10, 15, 20, Parkvall, Ahn discloses everything claimed as applied above. However, Parkvall, Ahn does not explicitly disclose the resource configuration includes at least one user equipment (UE)-specific resource.
Nevertheless, Kim discloses “a UE-specific SRS bandwidth of an aperiodic SRS, a transmission comb, a frequency domain position, a period, a sub-frame configuration, an antenna configuration, a base sequence index, a cyclic shift index, etc.” [0077].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the resource configuration includes at least one user equipment (UE)-specific resource because “A predetermined transmission/reception point transmits, to the UE 120a, as an RRC parameter, various types of parameters used for generating the corresponding aperiodic SRS to be transmitted by the UE” [0077].
Response to Arguments
Previous minor informality objection to the title is withdrawn in view of Applicant’s amendment.
Previous nonstatutory double patenting rejection to claims 1, 11 are withdrawn in view of Applicant's Terminal Disclaimer filing.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	10/12/2022